          2:19-cv-00498-DCN           Date Filed 02/20/19   Entry Number 1        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

                                                    )
 Jacqueline Zink,                                   )
                         Plaintiff,                 )                  2:19-cv-00498-DCN
                                                             Case No. _________________
                                                    )
 vs.                                                )
                                                    )                COMPLAINT
 Thomas Cade Garris,                                )             Jury Trial Demanded
                                                    )
                         Defendant.                 )
                                                    )

                               NATURE          OF THE       ACTION

          1.    Plaintiff brings this action to recover for personal injuries she sustained as a result

of Defendant’s gross negligence while operating a motor vehicle. Plaintiff’s injuries occurred on

January 26, 2019, when the vehicle she was traveling in with three of her friends was struck from

the side by a truck that was owned and operated by Defendant. Shortly after the collision that

caused Plaintiff’s injuries, Defendant was charged with Felony DUI Resulting in Death, Felony

DUI Resulting in Great Bodily Injury, and Reckless Homicide.

                                              PARTIES

          2.    Plaintiff Jacqueline Zink is a resident of Cook County, Illinois. Plaintiff was in

Charleston visiting friends at the time of the collision.

          3.    Defendant Thomas Cade Garris is a resident of Dorchester County, South Carolina.

                                          JURISDICTION

          4.    This Court has subject-matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332 because the amount in controversy exceeds $75,000 and the parties are citizens of different

states.




                                                   1
       2:19-cv-00498-DCN             Date Filed 02/20/19       Entry Number 1       Page 2 of 5




        5.          This Court has personal jurisdiction over Defendant because he is a resident of

South Carolina who committed a tortious act in this State.

        6.          Venue is proper under 28 U.S.C. § 1391(b)(2) because Defendant resides in this

District and because a substantial part of the events or omissions giving rise to this case occurred

in this District.

                                   FACTUAL ALLEGATIONS

        7.          In late January 2019, Plaintiff traveled to South Carolina along with two friends,

William Kappel, Jr. and his wife Laura Kappel, from Chicago, Illinois.

        8.          While leaving downtown Charleston on January 26, 2019, Plaintiff and Mr. and

Mrs. Kappel were traveling eastbound on Columbus Street in a 2016 Mazda sedan driven by their

friend Joseph Murray.

        9.          At the same time, Defendant was driving a Ford F-150 pickup truck, bearing license

plate number 4789HU, heading northbound on Meeting Street with his girlfriend Dana Jamison in

the front passenger seat.

        10.         Defendant was driving his truck at a high rate of speed on Meeting Street, well in

excess of the posted speed limit of 35 miles per hour, and was not paying attention to the roadway

or his surroundings as his vehicle approached the intersection of Meeting and Columbus streets.

        11.         Upon information, Defendant was driving while intoxicated after consuming

alcohol at numerous bars and restaurants in downtown Charleston.

        12.         As Mr. Murray entered the intersection of Meeting and Columbus streets around

2:15am, the traffic signal for vehicles traveling eastbound on Columbus Street was green.

        13.         As Defendant entered the same intersection, the traffic signal for vehicles traveling

northbound on Meeting Street was red.



                                                      2
       2:19-cv-00498-DCN           Date Filed 02/20/19     Entry Number 1       Page 3 of 5




       14.     Without warning, Defendant’s truck collided violently with the front passenger side

of Mr. Murray’s sedan, causing the sedan to be propelled off the roadway and into a building on

the northeast corner of the intersection.

       15.     Upon information, Defendant’s truck was traveling at 56 miles per hour at the

moment of impact. And there is no indication Defendant applied his brakes prior to the collision.

       16.     Tragically, Mr. Kappel was pronounced dead at the scene after being extracted from

the wreckage by first responders.

       17.     Plaintiff, who was sitting directly behind Mr. Kappel, sustained serious injuries to

her head, torso, abdomen, and lower body, and had to be transported to MUSC by ambulance

immediately after the collision.

       18.     Mrs. Kappel sustained serious injuries as well. Like Plaintiff, she was transported

to MUSC by ambulance immediately following the collision.

       19.     Mr. Murray also sustained serious injuries as a result of the collision. He too had

to be extracted from the wreckage by first responders and was transported to MUSC by ambulance

immediately afterwards.

       20.     Upon information, Ms. Jamison, the passenger in Defendant’s truck, also sustained

serious injuries. She too was transported to MUSC by ambulance immediately after the collision.

                                 CAUSES OF ACTION
                        Negligence, Negligence per se, Gross Negligence

       21.     Plaintiff fully incorporates all previous paragraphs.

       22.     At all times relevant to this action, Defendant owed a duty to Plaintiff, the other

victims, and the public at large to operate his truck in a safe and careful manner.

       23.     Defendant breached this duty before, during, and after the collision by:

               a.      driving while intoxicated;

                                                 3
       2:19-cv-00498-DCN           Date Filed 02/20/19       Entry Number 1       Page 4 of 5




                b.      failing to maintain a proper lookout;

                c.      failing to keep his truck under proper control;

                d.      driving too fast for conditions;

                e.      violating applicable state traffic laws so as to constitute negligence per se;

                f.      driving at an excessive rate of speed;

                g.      failing to monitor road and traffic conditions;

                h.      failing to monitor or obey traffic signals; and

                i.      being otherwise negligent, grossly negligent, and reckless as may be

        revealed through discovery.

        24.     Defendant’s breaches, as set forth above, were the direct and proximate cause of

Plaintiff’s injuries.

        25.     As a result of Defendant’s negligence, negligence per se, and/or gross negligence,

Plaintiff suffered bodily injury, pain and suffering, and mental and emotional distress. Her

damages include, but are not limited to, pecuniary loss, medical expense, and other compensatory

damages to be determined at trial.

                                   PRAYER        FOR       RELIEF

        Plaintiff prays for judgment against Defendant as follows:

        a.      for actual damages including medical costs,

        b.      for other compensatory damages permitted by law, including lost wages, loss of

                enjoyment of life, damages for pain and suffering, both physical and mental,

                suffered as a result of the collision;

        c.      for all costs of this Court;




                                                   4
      2:19-cv-00498-DCN        Date Filed 02/20/19       Entry Number 1        Page 5 of 5




      d.     for punitive damages as determined by the trier of fact should discovery reveal

             willful and wanton conduct; and

      e.     for any such other relief as the trier of fact deems just and proper.

                             JURY TRIAL DEMANDED

      A trial by jury is demanded as to all issues to the extent permitted by law.


                                            Respectfully submitted,


February 20, 2019                   BY:     RICHARDSON, PATRICK, WESTBROOK &
                                                BRICKMAN, LLC

                                            /S/ Terry E. Richardson, Jr.
                                            Terry E. Richardson, Jr. (Fed. I.D. # 3457)
                                            trichardson@rpwb.com
                                            1730 Jackson Street
                                            Barnwell, SC 29812
                                            T: 803.541.7850
                                            F: 803.541.9625

                                            Matthew Nickles (Fed. I.D. # 11001)
                                            mnickles@rpwb.com
                                            2700 Middleburg Dr., Suite 220d
                                            Columbia, SC 29204
                                            T: 803.541.7850
                                            F: 803.259.4403

                                            D. Charles Dukes (Fed. I.D. # 11751)
                                            cdukes@rpwb.com
                                            1037 Chuck Dawley Blvd., Bldg. A
                                            Mount Pleasant, SC 29464
                                            T: 843.727.6500
                                            F: 843.216.6509

                                            ATTORNEYS FOR JACQUELINE ZINK




                                               5
